PER CURIAM
Defendant challenges the sentence imposed after his conviction for manufacture of a controlled substance. ORS 475.992(1). The trial court ordered that no credit for time served in jail be applied. The state concedes that the trial court erred. State v. Jones, 113 Or App 228, 229, 832 P2d 459 (1992).
We accept the concession that the case should be remanded for resentencing. However, the record does not show definitively that defendant’s pre-trial incarceration was for the manufacturing crime. On remand, the sentencing court should make that determination and resentence defendant accordingly. State v. Barber, 113 Or App 603, 605, 832 P2d 51 (1992).
Conviction affirmed; remanded for resentencing.